Citation Nr: 1540712	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  09-48 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of left acromio-clavicular separation.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1976.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran's left shoulder disability is manifested by limitation of motion, pain, weakness, and fatigue; the limitation of motion does not more nearly approximate limitation to 25 degrees from the side than midway between the side and shoulder level.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for residuals of left acromio-clavicular separation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5200-5203 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice relative to his claim for an increased rating in a letter mailed in June 2008, prior to the initial adjudication of the claim in September 2008.  

The record also reflects that all pertinent available service treatment records (STRs) and post-service medical evidence identified by the Veteran have been obtained.  The Veteran was afforded appropriate VA examinations to address the severity of his service-connected disability in July 2008 and March 2014.  The Veteran has not asserted, and the evidence does not show, the above noted disability has increased in severity since the most recent examination.  In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the Veteran's claim. 

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015). 

Currently, the Veteran's left shoulder disability is rated under Diagnostic Code 5203 for impairment of the clavicle or scapula.  Under Diagnostic Code 5203, for the major or minor arm, nonunion with loose movement or dislocation warrants a 20 percent evaluation.  In the alternative, the disability may be rated based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

Limitation of motion of the shoulder is evaluated under Diagnostic Code 5201.  Under this code a 20 percent disability rating is warranted when range of motion of the minor arm is limited to the shoulder level or midway between the side and shoulder level.  A 30 percent disability rating is warranted when range of motion of the minor upper extremity is limited to 25 degrees from the side.  

Under Diagnostic Code 5200, which pertains to ankylosis of the scapulohumeral articulation (Note: the scapula and the humerus move as one piece), a 20 percent disability rating is warranted when there is favorable ankylosis of the minor scapulohumeral articulation with abduction to 60 degrees and the ability to reach the mouth and head with the minor upper extremity.  A 30 percent disability rating is warranted when the ankylosis in the minor upper extremity is intermediate between favorable and unfavorable.  A 40 percent disability rating is warranted when there is unfavorable ankylosis with abduction limited to 25 degrees from the side.  

Under Diagnostic Code 5202, which pertains to impairment of the humerus, a 20 percent disability rating is warranted when there is malunion of the humerus with moderate or marked deformity in the minor upper extremity or recurrent dislocation of the scapulohumeral joint of the minor upper extremity with infrequent or frequent episodes and guarding of movement only at shoulder level.  A 40 percent disability rating is warranted when there is fibrous union of the humerus in the minor upper extremity.  A 50 percent disability rating is warranted when there is nonunion of the humerus (false flail joint) in the minor upper extremity.  A maximum disability rating of 70 percent is warranted when there is loss of humerus head (flail shoulder) in the minor upper extremity.  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the above noted service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

By way of background, the Veteran was granted service connection for a left acromial-clavicular separation in an October 1976 rating decision.  In June 2008, the Veteran initiated a claim for an increased rating relative to this disability.  The RO confirmed and continued the previously assigned 20 percent rating in the September 2008 rating decision on appeal.  

In the course of his appeal, the Veteran has submitted private treatment records from Beth Israel Deaconess Medical Center, as well as Dr. R.F.  Additionally, the Veteran has obtained outpatient treatment at the Bedford VA Medical Center (VAMC).  In January 2009, the Veteran underwent an X-ray examination of the left shoulder at Beth Israel Deaconess Medical Center, which revealed degenerative changes at the acromioclavicular joint, with subchondral cyst formation.  

A February 2009 note from Dr. R.F. shows the Veteran reported left shoulder pain.  Specifically, he indicated that exercises such as bench presses and pushups resulted in significant pain.  The Veteran denied pain at rest, as well as numbness, tingling, or weakness.  On examination, the physician noted some mild hypertrophy and asymmetry of the left AC joint.  The clinician also found the Veteran's range of motion to be full, without significant pain.  Impingement, O'Brien and speed tests were negative, but the Veteran did express pain with crossover adduction.  Strength was normal, 5/5 throughout.  The examiner stated that the Veteran's X-rays revealed moderate AC joint hypertrophy and significant arthritis.  At that time, the physician stated the Veteran was not a candidate for more advanced treatment, such as cortisone shots or surgical intervention.  However, a recent correspondence from the Veteran's representative indicates the Veteran received a cortisone shot in June 2015.  

During the pendency of this claim, the Veteran underwent two VA examinations.  In July 2008, the Veteran underwent an initial examination at the Boston VAMC.  During the examination, the examiner diagnosed status post left AC joint separation, with degenerative changes.  At that time, the Veteran reported his left shoulder had been painful in the area of his in-service AC separation.  He also stated he was unable to do as many pushups as he previously could, and had pain with quick overhead movements.  The Veteran denied flare-ups of joint disease.  

On range of motion testing, the Veteran had forward flexion of 180 degrees with pain that began at 170 degrees.  Left shoulder abduction was limited to 165 degrees, with evidence of painful motion beginning at 160 degrees.  Forward flexion after repetitive use was reduced to 170 degrees, but abduction following repetitive use was unchanged.  No ankylosis was noted, and the Veteran denied recurrent dislocations.  The examiner noted evidence of crepitus, and stated the Veteran's occupational functional effects included difficulty lifting and carrying, decreased stamina, weakness, and pain.

The Veteran underwent a second VA examination in March 2014.  He again denied flare-ups that impact the shoulder function, but indicated he was experiencing constant shoulder pain that was exacerbated by movement above the shoulder.  On range of motion testing, the Veteran had forward flexion of 90 degrees, with evidence of painful motion beginning at 60 degrees.  Left shoulder abduction was limited to 95 degrees, with evidence of painful motion beginning at 60 degrees.  Range of motion after repetitive use was unchanged.  The examiner stated the Veteran did not have ankylosis of the glenohumeral articulation (shoulder joint). Muscle strength test results for left shoulder flexion and abduction were 5/5.  Hawkins, Empty-can, Lift-off, and External Rotation Strength tests were positive.  The Veteran again denied experiencing recurrent dislocations of the glenohumeral joint.  The examiner noted the Veteran had been afforded light-duty accommodations at work, so that he did not have to risk an altercation with a prisoner where his safety could be compromised.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his left shoulder disability.  The Board notes that, at worst, his left shoulder flexion is limited to 90 degrees, and his left shoulder abduction is only limited to 95 degrees.  The Board acknowledges that the Veteran certainly has limitation of motion of the left shoulder.  This range of motion most nearly approximates motion of the arm limited to the shoulder level.  This degree of limitation of motion is contemplated by the assigned rating of 20 percent.  The evidence does not show that limitation of motion of his left arm more nearly approximates the limitation to 25 degrees from the side required for a higher rating.  

Throughout the pendency of this claim, the Veteran's left shoulder disability has been manifested by chronic pain, limited motion, fatigue, and weakness.  Again, when evaluating a disability involving a joint, adequate consideration must be given of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45; see also DeLuca, 8 Vet. App. 202.  Even with consideration of the additional functional impairment, on repetitive use testing, it is clear that the Veteran's limitation of motion does not approach that required for a higher rating.

Although the Veteran has limitation of motion, the VA examiners clearly stated the Veteran did not have ankylosis of the left shoulder, and therefore, an evaluation under Diagnostic Code 5200 would not be appropriate.  

The Board has considered whether the Veteran may be entitled to a rating in excess of 20 percent pursuant to Diagnostic Code 5202.  First, the medical evidence of record does not show the Veteran to have malunion of the humerus.  Second, although he is shown to have a very remote history of an AC joint dislocation while in service, the Veteran has universally denied ever experiencing a recurrent AC joint dislocation.  Thus, the Veteran would not be entitled to a higher rating under this Diagnostic Code.  

Other Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and the statements he made to VA examiners.  As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording this lay evidence full competence and credibility, these statements do not support a schedular rating higher than that currently awarded.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 20 percent schedular rating.  

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As explained above, the Veteran's left shoulder disability is primarily manifested by pain and resulting limitation of motion.  His overall functional impairment is contemplated by the schedular criteria.  Therefore, referral of this claim for extra-schedular consideration is not in order.  There is no indication in the record that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

Finally, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)


ORDER

A disability rating in excess of 20 percent for residuals of left acromio-clavicular separation is denied. 



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


